The writ of error brings for review judgment of conviction of the offense of larceny of a hog.
The sole question presented is whether or not the evidence is sufficient to sustain the judgment. We realize that the credibility and weight to be given evidence is a question for the jury's determination. McDonald v. State, 56 Fla. 74, 47 So. 485; Tucker v. State, 86 Fla. 36, 96 So. 10; Capello v. State,82 Fla. 313, 90 So. 191.
We have carefully considered the evidence as presented in the record and find that it is unsatisfactory as to the identity of the alleged stolen hog. The evidence of felonious intent is palpably weak and there is strong evidence to support the claim of the defendants in the court below of bona fide purchase and ownership of the hog found in their possession. We apprehend that the verdict of the jury was influenced to some extent by the fact that the accused were negroes and the alleged owner of the alleged stolen hog was a white man.
For the reasons stated, we think the ends of justice will be best subserved by a new trial at which time, if accused are guilty, such guilt can be more clearly proved. See Knowles v. State, 86 Fla. 270, 97 So. 716.
Therefore, the judgment is reversed and the cause remanded for a new trial.
So ordered.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 770